Name: Council Regulation (EEC) No 3669/85 of 20 December 1985 on the treatment applicable to imports of wine originating in Algeria
 Type: Regulation
 Subject Matter: international trade;  trade;  beverages and sugar
 Date Published: nan

 30 . 12 . 85 Official Journal of the European Communities No L 354 / 19 COUNCIL REGULATION (EEC) No 3669 / 85 of 20 December 1985 on the treatment applicable to imports of wine originating in Algeria THE COUNCIL OF THE EUROPEAN COMMUNITIES , Whereas , as an interim measure , the provisions applicable on 30 June 1981 to imports of wine originating in Algeria should again be unilaterally extended , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, HAS ADOPTED THIS REGULATION: Having regard to the proposal from the Commission, Article 1 The import treatment applicable on 30 June 1981 to wine originating in Algeria pursuant to Article 20 of the Cooperation Agreement between the European Economic Community and the People's Democratic Republic of Algeria shall be maintained until 31 December 1986 . Whereas Article 20 of the Cooperation Agreement between the European Economic Community and the People's Democratic Republic of Algeria ( x ), signed on 26 April 1976 , established the treatment applicable until 30 June 1981 to imports of wine originating in Algeria ; Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities . Whereas , as a transitional measure , this treatment was last extended until 31 December 1985 by Regulation (EEC) No 3296 / 84 ( 2 ); This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985 . For the Council The President R. KRIEPS 0 ) OJ No L 263 , 27 . 9 . 1978 , p . 2 . ( 2 ) OJ No L 308 , 27 . 11 . 1984 , p . 1 .